                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

TRAVIS MCPHERSON,

          Plaintiff,

    v.
                                                             Case No. 18-cv-948-jdp
GMA INVESTMENTS, LLC,
d/b/a SUMMIT RECEIVABLES,

          Defendant.




                                 DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff Travis McPherson and against Defendant GMA Investments, LLC, d/b/a

Summit Receivables as follows:

         a) Actual damages in the amount of $10,000.00;

         b) Attorney fees in the amount of $3,232.00;

         c) Court costs in the amount of $445.00.

         Plus interest on the judgment at the legal rate until the judgment is satisfied.


                                        Dated this 13th day of May, 2019.


                                           s/ K. Frederickson, Deputy Clerk
                                        Peter Oppeneer, Clerk of Court
